Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 03/11/21 is acknowledged.

Claims 22-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/11/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6-16, 20-21 and 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 3, the phrase “the boom” lacks proper antecedent basis.  For the purpose of examination the phrase “the extensible boom” is assumed.

In claim 6, line 2, the phrase “the boom” lacks proper antecedent basis.  For the purpose of examination the phrase “the extensible boom” is assumed.
In claims 8-9, lines 1-3 each, the apparatus further includes “a first actuator”, “a second actuator”, “a third actuator” “a fourth actuator” and “a fifth actuator”.  It is unclear if these actuators are the same actuator claimed in claim 1 or different ones.  For the purpose of examination the phrase “a plurality of actuators wherein the plurality of actuators comprises a first actuator for actuating the at least one nozzle…and the first actuator comprises…” is claimed in claim 1.  As such, claim 8 is read as “The apparatus of claim 7, further including a second actuator for controlling a roll of the hood, a third actuator for controlling a yaw of the hood, and a fourth actuator for controlling a pitch of the hood.  In addition, claim 9 is read as “The apparatus of claim 8, further including a fifth actuator for controlling an extension of the boom and a sixth actuator for controlling a swing of the boom”.
In claim 10, line 1, the phrase “the nozzle” lacks proper antecedent basis.  For the purpose of examination the phrase “the at least one nozzle” is assumed.
In claims 13-14, lines 1-3 each, the apparatus further includes “a first actuator”, “a second actuator”, “a third actuator” “a fourth actuator” and “a fifth actuator”.  It is unclear if these actuators are the same actuator claimed in claim 12 or different ones.  For the purpose of examination the phrase “a plurality of actuators, wherein the plurality a first actuator for actuating the at least one grit-blasting nozzle, the first actuator comprising…” is claimed in claim 12.  As such, claim 13 is read as “The apparatus of claim 13, further including a second actuator for controlling a roll of the hood, a third actuator for controlling a yaw of the hood, and a fourth actuator for controlling a pitch of the hood.  In addition, claim 14 is read as “The apparatus of claim 8, further including a fifth actuator for controlling an extension of the boom and a sixth actuator for controlling a swing of the boom”.
In claim 15, line 1, the phrase “the nozzle” lacks proper antecedent basis.  For the purpose of examination the phrase “the at least one grit-blasting nozzle” is assumed.
In claim 16, lines 1-2, “a plurality of nozzles” is claimed.  It is unclear if these nozzles are the same nozzles as the at least one grit-blasting nozzle claimed in claim 12 or different ones.  For the purpose of examination the phrase the phrase “the at least one grit-blasting nozzle of the hood includes a plurality of grit-blasting nozzles” is assumed.
In claim 21, lines 1-2, “at least one nozzle for spraying…” is claimed.  It is unclear if these nozzles are the same nozzles as the at least one grit-blasting nozzle claimed in claim 1 or different ones.  For the purpose of examination the phrase the phrase “at least one spraying nozzle for spraying fluid…, the at least one spraying nozzle adapted…” is assumed.
In claims 1, 7, 10, 12 and 15, the use of the phrase “adapted for” is used.  It has been held that the recitation that an element that is “adapted to” or “adapted for” perform a function is not a positive limitation but only requires the ability to so perform.  In re Hutchison, 69 USPQ 138.  For the purpose of examination the phase “configured for” is assumed.

Allowable Subject Matter
Claims 1 and 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 2, 6-11, 13-16, 20-21 and 31-32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: Ewert (US 2017/0237242A1 or WO 2015172248), the closest prior art of record, discloses (see Figs 1 and 3-6) an apparatus for treating a surface, comprising: a vehicle including an extensible boom (10, 14, 16); and a hood (69, 71) attached to the boom, the hood including at least one nozzle (70a, 70b and 70c) for spraying a substance through an outlet of the hood onto the surface, the at least one nozzle configured for reciprocating, non-rotational movement in a generally linear direction relative to the outlet in the hood (see para [0012]; and an actuator (72) for actuating the at least one nozzle.  However, Ewert lacks teaching the at least one nozzle comprising a grit-blasting nozzle.  Appel et al (US 6,189,473) discloses (see Figs 1-2 and 5 and column . 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238.  The examiner can normally be reached on 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/